Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 8 and 9 have been canceled. Claims 1 – 4, 7, and 10 are rejected under 35 USC § 103.
Response to Arguments
	The following is in response to applicant’s remarks filed 12/09/2021.
	The applicant argues that the newly amended limitations of claim 1 overcome the previous rejection, and are patentable over the prior art. In addition to the new limitations, the applicant also argues that the previous rejection of the limitations of claim 9 using teaches from Ahn is insufficient as the insulating films (31)(32) of Ahn are attached to a positive and negative lead tab (13a)(13b), and not a multi-tab. 
	Regarding the newly added limitation of wherein a lowermost end of the insulating layer is above an uppermost end of the first electrically active material layer, and wherein the insulating layers are spaced apart from the first electrically active material layer the examiner agrees that this overcomes the previous rejection of Fukatsu as the lower most end of the insulating layer (40) of Fukatsu is coated on the first electrically active material layer (2)[fig. 2]. However, the limitation for the insulating layers lowermost end is below the upper end of the second current collector plate as the upper end of the second current collector plate (8) in Fukatsu is above the lowermost end of the insulating layer (40)[fig. 13]. The applicant has not established a directional convention to further limit the positioning requirement of the word 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fukatsu, US20160359189A1 (in IDS), and Tsuji, US20190355958A1. 

Regarding claim 1, Fukatsu teaches a secondary battery (secondary battery)[0001] comprising: 
a case (case)[0055]; 
an electrode assembly accommodated inside the case (electrode assembly sealed in the 
case)[0004] and having multi-tabs (portion of positive and negative electrode tabs extending from electrodes (1)(6) connected to terminals (11)(16))[0046][fig. 1B]; and 
having electrode terminals electrically connected to the multi-tabs of the electrode 
assembly (positive and negative electrode tabs (3)(8) connected to terminals (11)(16))[0046][fig. 1B],
wherein surfaces of the multi-tabs are coated with insulating layers (insulating material (40) formed on collector tabs (3)(8))[fig. 3B], 
wherein the electrode assembly comprises: 
a first electrode plate (positive electrode (1)) including a first current collector plate 
(portion of positive electrode collector (3) in contact with active material (2)) and a first electrically active material layer coated on the first current collector plate (positive electrode active material layer (2))[0008][fig. 2]; 

a second electrode plate (negative electrode (6)) including a second current collector 
plate (portion of negative electrode current collector (8) in contact with active material (7)) positioned at one side of the separator (separator (20)) and a second electrically active material layer (negative electrode active material (7)) coated on the second current collector plate (coated on collector (8))[0045][fig. 2], 
wherein the separator is a film and is wound or stacked with the first electrode plate and the 
second electrode plate, and a material of the separator is different from a material of the insulating layers (separator (20), made of various materials that may be chosen separate from insulating member (40), is laminated with wound electrode body)[0044][0054][0057] 
 	wherein a first multi-tab of the multi-tabs has a structure in which the first current collector plate is upwardly extended to an exterior side of the first electrically active material layer of the first electrode plate (collector (3) extends from positive electrode (1) to form a connection with terminal (11))[fig. 12B], 
wherein an insulating layer of the insulating layers and the separator are positioned between the first multi-tab and the second electrode plate (separator (20) and insulating member  (40) positioned in the assembly between positive and negative electrodes (1)(6))[fig. 2],  and 
wherein each of the separator and the insulating layer extends upwardly beyond an upper end of the second current collector plate (separator (20) and insulating member (40) extend further then the portion of current collectors (8)(3) in contact with active materials (7)(2))[fig. 2], and wherein the lower most end of the insulating layer (40) is below the upper end of the second current collector plate (8)[fig. 13]. 
Fukatsu does not teach a cap plate closing the case wherein a lowermost end of the insulating layer is above an uppermost end of the first electrically active material layer and wherein the insulating layers are spaced apart from the first electrically active material layer.
	However, the use of a cell casing in which an electrode assembly housing portion is closed with a cap plate is a well-known battery housing, and would have been obvious to one skilled in the art as an obvious design choice. 
	Tsuji teaches a wound type battery wherein electrode terminals (current collector leads (24)) of a positive electrode plate (4) are connected to a multi-tab (current collector sheet (40)) wherein the multi-tab has insulating layers (5) applied thereon. Further, Tsuji teaches the insulating layer (5) to be spaced apart from the active material layer (41), and wherein the lowermost end of the insulating layer (5) is above an uppermost end of the active material layer (41)[fig. 2]. Moreover, the insulating layer (5) is coated such that the end (40c) of the multi-tab (40) is covered [0033][fig. 2], and that 90% of the uncoated portion (40a) is covered by the insulating layer (5)[0035]. Then, that leaves the 10% of space of the uncoated regions (40a) closest to the active material layer (41) uncoated by the insulating layer (5) creating an empty space between the insulating layer (5) and the active material layer (41). Tsuji teaches the insulation layer positioned in such a way to increase safety from short circuiting at the connection point between the terminal (24) and the multi-tab (40) [0090] as well as preventing stress from increased thickness in the stacking direction [0039] (ie. not increasing thickness of the electrode plate by being coated on the active material layer).
	Then, it would have been obvious to one skilled in the art before the filing date to combine the positioning of the insulating layer of Fukatsu with the teachings of Tsuji to further improve protection from short circuiting as well as reduce strain during electrode stacking. 

Regarding claim 2, combined Fukatsu teaches the secondary battery of claim 1, wherein the insulating layers include an insulating organic material (polyester, polypropylene, polyimide)[0057].

Regarding claim 3, combined Fukatsu teaches the secondary battery of claim 1. 
Fukatsu does not teach wherein the insulating layers include an insulating inorganic material.
However, Fukatsu teaches the separator (20) to include materials such as polypropylene and polyester (same material as used in insulating member) as well as an option to form an insulating inorganic particle layer within the separator [0054]. Then it would have been obvious to one skilled in the art at the filing date to add an insulating inorganic particle layer to the insulating layer of Fukatsu as an obvious design choice. 

Regarding claim 10, combined Fukatsu teaches the secondary battery of claim 1, wherein the insulating layers are brought into contact with the separator (insulating member (40) in contact with the separator (20))[fig. 2].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fukatsu, US20160359189A1 (in IDS) and Tsuji, US20190355958A1 as applied to claim 1 above, and further in view of Otohata, US20170005318A1 (in IDS).

Regarding claim 4, combined Fukatsu teaches the secondary battery of claim 1. 
Fukatsu does not teach wherein the insulating layers include an inorganic filler and an organic binder.
Otohata teaches a secondary battery [0001] wherein an electrode assembly comprising a positive and negative electrode [0011] with an insulating layer disposed between a positive and negative electrode that includes inorganic filler (inorganic particles) and an organic binder (CMC)[0050]. Otohata further teaches this mixture to be sufficient in preventing short circuit between the positive and negative electrode [0050].
Then it would have been obvious to one skilled in the art at the time of filing to combine the insulating layer mixture of Otohata with the insulating layer of Fukatsu as an obvious design choice as either would be sufficient in insulating between the positive and negative electrode.   

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fukatsu, US20160359189A1 (in IDS) and Tsuji, US20190355958A1 as applied to claim 1 above, and further in view of Godbole, US20150311528A1.

Regarding claim 7, combined Fukatsu teaches the secondary battery of claim 1. 
Further, Fukatsu teaches a safety function layer (SFL)(inorganic particle layer formed in the separator)[0054]. 
Fukatsu does not teach a SFL located on the second electrically active material layer, wherein the insulating layers, the separator and the SFL are positioned between the multi-tabs and the second electrode plate.
Godbole teaches a safety function layer (SFL) located on the second electrically active material layer [0005]. Further, Godbole teaches the safety function layer to prevent short circuits.

	It would have been obvious to one skilled in the art at the time of filing to combine the SFL of Godbole with the battery assembly of Fukatsu to reduce the risk of short circuit. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724        
/BRIAN R OHARA/Examiner, Art Unit 1724